Case 1:19-cr-00384-RM Document 18 Filed 09/13/19 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           JUDGE RAYMOND P. MOORE

Courtroom Deputy: Cathy Pearson                             Date: September 13, 2019
Court Reporter: Tammy Hoffschildt                           Interpreter: n/a
Probation: n/a

CASE NO. 19-cr-00384-RM

Parties                                                     Counsel

UNITED STATES OF AMERICA,                                   Julia Martinez

     Plaintiff,

v.

1. WESLEY DAVID GILREATH,                                   Laura Suelau

     Defendant.




                               COURTROOM MINUTES

STATUS CONFERENCE
COURT IN SESSION: 9:01 a.m.

Appearances of counsel. Defendant is present and in custody.

Discussion held regarding the status of the case. Ms. Suelau states that she anticipates
filing an ends-of-justice motion.

ORDERED: If the defendant intends to file an ends-of-justice motion, the motion shall be
         filed by close of business on September 20, 2019. The Government
         shall file objections to the motion, if any, by close of business on
         September 23, 2019.

ORDERED: Defendant is remanded to the custody of the U.S. Marshal Service.

COURT IN RECESS:           9:28 a.m.
Total in court time:       00:27
Hearing concluded
